JEREMY J. THOMPSON
Nevada Bar No, 12503
CLARK HILL PLLC
3800 Howard Hughes Drive, Suite 500
Las Vegas, Nevada 89169
E-mail: jthompson@clarkhill.com
Telephone: (702) 862-8300
Facsimile: (702) 862-8400
Attorney for Defendant
Equifax Information Services LLC



                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA

MICHAEL J. IRISH,                 ) Case No. 2:19-cv-01531-JCM-EJY
                                  )
                  Plaintiff,      )
                                  )
                                  )
vs.                               ) STIPULATION OF EXTENSION OF
                                  ) TIME FOR DEFENDANT EQUIFAX
EQUIFAX INFORMATION SERVICES LLC,   INFORMATION SERVICES LLC TO
                                    FILE ANSWER
                                  )
                  Defendant.      )
                                  ) FIRST REQUEST
                                  )


             Defendant Equifax Information Services LLC ("Equifax") has requested an extension of

time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has

no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND
AGREED to by and among counsel, that Defendant Equifax Information Services LLC's time to

answer, move or otherwise respond to the Complaint in this action is extended from September

26, 2019 through and including October 17, 2019, The request was made by Equifax, and



•    • •




 •   •   •




 •   • $
Plaintiff approves. This stipulation is filed in good faith and not intended to cause delay.

       Respectfully submitted, this 27th day of September, 2019.

CLARK HILL PLLC



By: /s/
Jeremy J. Thompson
Nevada Bar No. 12503
3800 Howard Hughes Pkwy, Suite 500
Las Vegas, NV 89169
Tel: (702) 862-8300
Fax: (702) 862-8400
Email: jthompson@clarkhill.com
Attorney for Defendant Equifax Information Services LLC

No opposition                                         Matthew I. Knepper, Esq.
                                                      Nevada Bar No. 12796
 /s/ Shaina R. Plaksin                                Miles N. Clark
David H. Krieger, Esq.                                Nevada Bar No. 13848
Nevada Bar No. 9086                                   Shaina R. Plaksin
HAINES & KRIEGER, LLC                                 Nevada Bar No. 13935
8985 S. Eastern Ave., Suite 350                       KNEPPER & CLARK LLC
Henderson, NV 89123                                   5510 So. Fort Apache Rd., Suite 30
Phone: (702) 880-5554                                 Las Vegas, NV 89148
Fax: (702) 385-5518                                   Phone: (702) 856-7430
Email: dkrieger Thainesandkrieger,corn                Fax: (702) 447-8048
                                                      Email: matthew.knepper@knepperclark,com
                                                      Email: miles.clark@knepperclark.com
                                                      Email: shaina.plaksin@knepperclark.com

                                                      Attorneys for Plaintiff




IT IS SO ORDERED:



United States Magistrate Judge
DATED: September 30, 2019




                                                  2
                                  CERTIFICATE OF SERVICE


        I hereby certify that a true and exact copy of the foregoing has been served this 27th day

of September, 2019, via CM/ECF, upon all counsel of record:

David H. Krieger, Esq.
Haines & Krieger, LLC
8985 S. Eastern Ave., Suite 350
Henderson, NV 89123
d krieger@ha ines andkri e ger. com


Matthew I. Knepper, Esq.
Miles N. Clark
Shaina R. Plaksin
Knepper & Clark LLC
5510 So. Fort Apache Rd., Suite 30
Las Vegas, NV 89148
matthew.knepper@knepperclark.com
miles.clarkAknepperclark.com
shaina.plaksin@knepperclark.com




                                             By: /s/  Joyce Ulmer
                                             AN EMPLOYEE OF CLARK HILL, PLLC




                                                3
